 1

 2
                                                                                FILED IN THE
                                                                            U.S. DISTRICT COURT
                                                                      EASTERN DISTRICT OF WASHINGTON
 3
                                                                       Apr 01, 2019
 4                                                                         SEAN F. MCAVOY, CLERK




 5                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF WASHINGTON
 6

 7    JUAN GOMEZ VASQUEZ,
                                                     NO: 2:13-cv-00114-LRS
 8                               Plaintiff,
            v.                                       ORDER ADOPTING REPORT AND
 9                                                   RECOMMENDATION AND
      MAGGIE MILLER-STOUT,                           DENYING MOTION TO WAIVE
10    HEWSON, RISCHARSON, FOX,                       COLLECTION OF THE REMAINING
      HUGHES, ROLLINS and GREEN,,                    FILING FEE
11
                                 Defendants.
12

13

14         BEFORE THE COURT is Plaintiff’s Motion to Waive Collection of the

15   Remaining Filing Fee, ECF No. 17, and Magistrate Judge Rodger’s Report and

16   Recommendation to deny that Motion, ECF No. 19. There being no objections and in the

17   absence of authority to waive the statutory obligation to pay the filing fee for a civil

18   action Plaintiff chose to present, 28 U.S.C. § 1915(b), IT IS ORDERED the Report and

19

20

     ORDER ADOPTING REPORT AND RECOMMENDATION AND DENYING
     MOTION TO WAIVE COLLECTION OF THE REMAINING FILING FEE -- 1
 1   Recommendation is ADOPTED IN ITS ENTIRETY and Plaintiff’s Motion, ECF No.

 2   17, is DENIED.

 3         IT IS SO ORDERED. The Clerk of Court shall enter this Order and provide a

 4   copy to Plaintiff. The file shall remain closed. The Court finds that, pursuant to 28

 5   U.S.C. § 1915(a)(3), any appeal of this Order would not be taken in good faith and

 6   would lack any arguable basis in law or fact.

 7         DATED this 1st day of April 2019.

 8

 9                                              s/Lonny R. Suko
                                           _______________________
10                                             LONNY R. SUKO
                                           SR. U.S. DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

     ORDER ADOPTING REPORT AND RECOMMENDATION AND DENYING
     MOTION TO WAIVE COLLECTION OF THE REMAINING FILING FEE -- 2
